Kupferman, J., dissenting.
The majority would foreclose analysis of the facts and of the real relationship, alleged by Pileppo, between his interest in Graphein Associates, Ltd., and his duty to the plaintiff. It is Fileppo’s contention that rather than being competition, his other connection was beneficial to the plaintiff, because it meant that lesser assignments which plaintiff would consider of no value or an undesirable costly chore, could be handled by his other company, and the customer relationship thus satisfactorily sustained. Rather than being a breach of trust or a diversion of profit, it could be, depending on the facts proven, a benefaction to the employer, while still of comfort to the employee. Potiphar received no less from Joseph, but the judgment was also summary. Genesis, Chapter 39. McGivern, J. P., concurring in the dissent. The basic fallacy of the majority stance is that it peremptorily concludes that Pileppo has breached his obligation to plaintiff despite the permissive lee-way of his contract: “ except that he may be interested in any non-competitive business provided such interest does not impinge upon his duties and time under the terms of this agreement.” This is a not unambiguous arrangement, and I do not see that on this submission, a court can conclude a transgression occurred as a matter of law. And as long as there remains unresolved “the existence of a material issue of fact ” whiéh “ is fairly debatable ”, the motion must be denied. (Stone v. Goodson, 8 N Y 2d 8, 12.) And noteworthy is the development that although Pileppo avows that Graphein did not compete, that in fact it was complementary to the plaintiff, that plaintiff realized increasing profits, nevertheless the reply affidavit is not made by an interested party having personal knowledge of the pertinent and determinative facts, but by counsel. But, as has been observed before: “An opposing affidavit by an attorney without personal knowledge of the facts has no probative value and should be disregarded (Barnet v. Horwitz, 278 App. Div. 700; Cohen v. Pannia, 7 A D 2d 886) ”. (Di Sabato v. Soffes, 9 A D 2d 297, 301; see, also, Leefe v. Public Serv. Mut. Ins. Co., 14 A D 2d 951; Georgia-Pacific Corp. v. Fort Pitt Supply, 34 A D 2d 742.) Lastly, in the absence of proof of a breach, usually, after a trial and findings of fact, there can be no accounting. Settle order and interlocutory judgment on notice.